DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on March 17, 2021 have been received and entered. Claims 1, 24, 29 and 65 have been amended, while claims 2-11, 14-15, 22-23, 26-27, 30, 33, 36, 38-40, 47-50, 52-64, 66-72 have been canceled. Claims 1, 12, 13, 16-21, 24-25, 28, 29, 31-32, 34-35, 37, 41-46, 51 and 65 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of claims 1- 2, 4, 6-7, 12-13, 16-21, 24-25, 28-29, 31-32, 34-35, 37, 41-46, 51 and 65, drawn to an isolated nucleic acid sequence encoding a programmable universal cell receptor(group I) in the reply filed on October 18, 2018 was acknowledged. Applicant further elect the species of humanized monoclonal antibody 38C2 as the elected species of the catalytic antibody, reactive lysine residue as the elected species of the reactive amino acid residue, CD28 transmembrane domain as the elected species of the transmembrane domain of a protein, diketone moiety as the elected species of the reactive moiety, PSMA protein as the elected species of the protein associated with cancer, protein associated with cancer as the elected species of the specificity agent and Natural Killer cell as the elected species of the host immune cell. However, upon further consideration, election of species requirement were withdrawn and all the non-elected species were rejoined with the elected species. 
	Claims 1, 12, 13, 16-21, 24-25, 28, 29, 31-32, 34-35, 37, 41-46, 51, 65 are under consideration. 

Withdrawn -Claim Rejections - 35 USC § 103 
Claims 1, 12-13, 16-21, 25, 28-29, 31-32, 34-35, 37, 41, 44-46, 51 and 65 were rejected under 35 U.S.C. 103 as being unpatentable over June et al (US20130287748, dated 10/31/2013, 
Claims 42-43 were rejected under 35 U.S.C. 103 as being unpatentable over June et al (US20130287748, dated 10/31/2013), Bhat et al (US 20120201809, dated 08/09/2012, IDS) as evidenced by Rader et al (J. Mol. Biol. (2003) 332, 889-899).applied above for claim 1, 28-29 and further in view of Low et al (US20100324008, dated 12/23/2010, art of record). The rejection is withdrawn for the reasons discussed supra. 
Claims 1, 24 were rejected under 35 U.S.C. 103 as being unpatentable over June et al (US20130287748, dated 10/31/2013), Bhat et al (US 20120201809, dated 08/09/2012, IDS) as evidenced by Rader et al (J. Mol. Biol. (2003) 332, 889-899), Aste-Amezaga et al (US20110286916, dated 11/24/2011), Powell et al (WO 2013/044225) and Rosenberg et al (US 8465743). The rejection is withdrawn for the reasons discussed supra. 

New-Claim Rejections - 35 USC § 103-in modified form
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, 16-21, 25, 28-29, 31-32, 34-35, 37, 41, 44-46, 51 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over June et al (US20130287748, dated 10/31/2013, art of record)/Scholler et al  (WO 2013/044225), Ang et al (Molecular Therapy, 2011, 19(1) , S137, IDS), Rader et al (J. Mol. Biol. (2003) 332, 889–899, art of record), Bhat et al (US 20120201809, dated 08/09/2012, IDS) as evidenced by Rader et al (Trends in Biotechnology, April 2014, Vol. 32, No. 4 , 186-197).
Claims are directed to an isolated nucleic acid comprising a sequence encoding a programmable universal cell receptor, wherein the programmable universal cell receptor comprises: a. a catalytic antibody, or a catalytic portion thereof; b. a transmembrane domain; and 
 With respect to claims 1, 25, June et al teach an isolated nucleic acid sequence encoding a cell receptor (para 5, 52) (a chimeric antigen receptor (CAR)) (see para. 5, 2) comprising  (a) an antibody (para 53 -54) (b) a transmembrane domain (para 54)  (c ) an intracellular domain (para.54) and a vector comprising said nucleic acid (see para. 158-161).
Regarding claims 13, 16-17, June et al teach nucleic acid encoding CAR comprises the intracellular domain of a costimulatory molecule selected from the group consisting of the costimulatory signaling region in the CAR comprises the intracellular domain of a costimulatory molecule selected from the group consisting of CD27, CD28, 4-1BB, OX40, CD30, CD40, PD-1, ICOS, lymphocyte function-associated antigen-1 (LFA-1), CD2, CD7, LIGHT, NKG2C, B7-H3, a ligand that specifically binds with CD83, and any combination thereof (see para.10), wherein the , wherein the CD3 zeta signaling domain in the CAR is encoded by the nucleic acid sequence of SEQ ID NO: 18 (see para. 11). 
With respect to claim 18, June et al teach that the transmembrane domain may be derived either from a natural or from a synthetic source. Where the source is natural, the domain may be derived from any membrane-bound or transmembrane protein. It is disclosed that the transmembrane regions of particular use in this invention may be the alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, CD154 (see para. 138).
Regarding claim 19-20, June et al teach the transmembrane domain of the CAR of the invention comprises the CD8a hinge domain. In one embodiment, the CD8 hinge domain comprises the nucleic acid sequence of SEQ ID NO: 15 (see para. 40).
With respect to claim 21, June et al teach nucleic acid encoding chimeric CAR may further include reporter genes that has detectable property such as genes encoding luciferase and green fluorescent protein gene (see para. 165).
Regarding claims 28-29, 34-35, 42, 44, 65, June et al teach isolated cell comprising a nucleic acid sequence encoding a CAR, wherein the CAR comprises an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain comprising the amino acid sequence of SEQ ID NO: 24 (see para. 13).It is that the teaching of June et al relates generally to the use of T cells genetically modified to stably express a desired  instructional material of a kit of the invention may could be affixed to a container which contains the nucleic acid, peptide, and/or composition including cell comprising a nucleic acid sequence encoding a CAR of the invention (see para. 13, 14, and 90). 
With respect to claims 37 and 41, June et al teach cell surface markers that may act as ligands for the antigen moiety domain in the CAR of the invention include those associated with viral, bacterial and parasitic infections, autoimmune disease and cancer (see para. 127, para.132). 
With respect to claims 45-46 and 51, June et at teach that the immune cell is selected from the group consisting of a dendritic cell, a mast cell, a monocyte, an eosinophil, a T cell, a B cell, a cytotoxic T lymphocyte, a macrophage, a Natural Killer (NK) cell, a monocyte, and a Natural Killer T (NKT) cell (para, 13 14). 
Likewise, Regarding claims, 1, 25, Scholler et al teach a nucleic acid sequence encoding a universal immune receptor (UnivIR), wherein the Univ IR comprises an extracellular label binding domain, a transmembrane domain, a T cell receptor signaling domain, wherein the label binding domain binds to a labeled  antigen (see page 4, liens 1-5). Scholler et al teach extracellular domain of the Univ IR comprises a label binding domain label binding domain comprises an anti-biotin antibody (see page 26, lines 5-7). Ang discloses use of universal" CART cells "by using FITC binding CAR and FITC labeled anti-tumor antigen as an adaptor in immunotherapy with CART cells (see abstract). Ang emphasizes that it is possible to mix and 
Regarding claims 13, 16-18, Scholler et al teach nucleic acid encoding universal receptor comprises the intracellular domain of a costimulatory molecule elected from the group consisting of CD27, CD28, 4-1BB, OX40, CD30, CD40, PD-1, ICOS, a ligand that specifically binds with CD83, and any combination thereof (see page 15, lines 20-23), wherein  the CD3 zeta signaling domain  (see para. 11). With respect to claim 18, Scholler et al teach that the transmembrane domain may be derived either from a natural or from a synthetic source. Where the source is natural, the domain may be derived from any membrane-bound or transmembrane protein. It is disclosed that the transmembrane regions of particular use in this invention may be the alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, CD154 (see page 29, line 10-15).
Regarding claim 19-20, Scholler et al teach the transmembrane domain comprises the CD8a hinge domain. In one embodiment, the CD8 hinge domain (see page 33, lines 16-17).
With respect to claim 21, Scholler et al teach nucleic acid encoding universal immune receptor may further include reporter genes including GFP (see page 35, lines 29, page 36, line 10).
Regarding claims 28-29, 34-35, 42, 44, 46, 65, Scholler et al teach isolated T-cell comprising a nucleic acid sequence encoding a Univ IR, wherein the Univ IR comprises an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain (supra, page 43, lines 15-20)). Scholler et al generally discloses the use of T cells genetically modified to stably express a desired Univ IR. T cells, wherein the cell can be genetically modified to stably express an antibody binding domain to target a labeled antigen for treating cancer, (see page 50 and 57, lines 12-15).  It is further disclosed that the antibody may be a Fab, or a single chain antibodies and humanized antibodies (see page 12, lines 28-30). The instructional material of the kit of the invention may, for example, be affixed to a container which contains the nucleic acid, peptide, and/or composition of the invention or be shipped 
With respect to claims 37 and 41, Scholler et al teach antibody that binds to a protein associated with cancer or viral antigen or bacterial or  parasitic infections  (see claim 4 of ‘225, page 23, lines 29-31). 
With respect to claims 45-46 and 51, Scholler et at teach that the T cell, a Natural Killer (NK) cell, a cytotoxic T lymphocyte ( CTL ), and a regulatory T cell (claim 18 of ‘225). 
 Scholler et al teach use of biotin or FITC as an antibody but differ from claimed invention by not disclosing a catalytic antibody containing a reactive amino acid residue. June et al differ from claimed invention by not teaching that the antibody is (i) a humanized 38C2 scFv as set forth in amino acid sequence of SEQ ID NO: 4. 
However, before the effective filing date of the instant application, a chemically programmable catalytic antibody that specifically binds the 1,3-diketone derivatives of the aldolase catalytic antibody 38 c2 and the integrin targeting RGD peptide mimetic through a reactive Lys was known as evident from the teaching of Rader. It is described that cancer cells could be targeted and proliferation could be inhibited (see abstract, Fig.7). It is described that cancer cells were targeted via binding of h38C2 of integrin avb3 expressing Kaposi’s sarcoma cell line SLK in the presence of a twofold molar excess of b-diketone 13, (Abstract, Fig.7).  
Bhat discloses a chemically programmable catalytic antibody, and specifically binds the 1,3-diketone derivatives of the aldolase catalytic antibody 38C2 and the integrin targeting RGD peptide mimetic through a reactive Lys (see para. 197). Bhat further teaches various forms of humanized aldolase antibody fragments including use of an h38c2 scFv comprising the VL and VH domains from h38c2 which are optionally connected by the intervening linker (Gly4Ser)3 (SEQ ID NO: 59) (see para. 200) (limitation of claim 1). It is noted that Bhat et al provide the requisite amino acid sequence of aldolase antibody comprising the VL and VH domains (as set forth in SEQ ID NO: 55 and 56 also in Rader et al figure 1) that is connected with (Gly4Ser)3 as set in SEQ ID NO: 59 that has 100% sequence identity to SEQ ID NO: 4.
Bhat et al teach amino acid Sequence of 38C2 VL sequence as set forth in SEQ ID NO: 55 that has 100% homology to amino acid residue 1-112 of SEQ ID NO: 4. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(ii) Bhat teaches linker sequence (Gly4Ser)3 as set forth in SEQ ID NO: 59 that has 100% sequence homology with amino acid 113-127 of SEQ ID NO:4.
(iii) Bhat et al teach amino acid Sequence of 38C2 VH sequence as set of forth in SEQ ID NO: 56 that has 100% homology to amino acid residue 128-245 of SEQ ID NO: 4 (see sequence alignment below). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 31-32, Bhat et al teach chemical moiety for modification by an aldolase antibody that includes a diketone, beta lactam or aziridine (see para. 210-211). 
 Bhat teaches an antibody conjugate that comprises an antibody linked to an effector moiety (para 7), wherein the antibody comprises a catalytic antibody, or a catalytic portion thereof, comprising a reactive amino acid residue (para 191, 196). Bhat further teaches that the reactive amino acid side chains in the combining sites of the catalytic antibody can be used to link interchangeable targeting agents to the antibody (para 198) "Compounds of the invention may also be formed by linking a targeting agent to a reactive cysteine, such as those found in the combining sites of thio-esterase and esterase catalytic antibodies"; para (0206). In some aspects of the invention, the linker may comprise the formula: -X-Y-Z-; wherein X is the attachment group to the Effector Moiety (for example, via a peptide-linking residue), Y is a spacer region, and Z is an attachment moiety to the side chain of a lysine or cysteine residue on an antibody (see para. 86). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to use a nucleic acid encoding universal cell receptor that could be programmed to target 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over June et al (US20130287748, dated 10/31/2013, art of record)/ Scholler et al  (WO 2013/044225) as evidenced by Ang et al (Molecular Therapy, 2011, 19(1) , S137, IDS), Rader et al (J. Mol. Biol. (2003) 332, 889–899), Bhat et al (US 20120201809, dated 08/09/2012, IDS),  Rader et al  .
The teaching of June/ Scholler, Ang and Bhat and Rader have been described above and relied in same manner here. The combination of reference teach an isolated host cell comprising the isolated nucleic acid encoding a programmable universal cell receptor comprising a. a catalytic antibody, or a catalytic portion thereof, comprising a reactive amino acid residue, wherein the catalytic antibody comprises the amino acid sequence as set forth in SEQ ID NO:4; b. a transmembrane domain; and c. an intracellular domain. However, combination of references differ from claimed invention by not disclosing wherein  the programmable universal cell receptor is conjugated to a specificity agent via a reactive moiety, wherein the reactive moiety is bound to the reactive amino acid residue of the catalytic antibody, wherein said specificity agent comprises small molecule such as DUPA. 
Before, the effective filing date of instant application, Low et al teach prostate specific membrane antigen (PSMA) binding conjugates that includes ligand that is 2-[3-(1-Carboxy-2-mercapto-ethyl)-ureido]-pentanedioic acid (MUPA) or 2-[3-(1,3-Dicarboxy-propyl)-ureido]-pentanedioic acid (DUPA) (see para. 156). It is further disclosed that that biologically active compounds could be conjugated to ligands capable of binding to prostate specific membrane antigen via a linker that may be useful in the treatment of prostate cancer, and related diseases that involve pathogenic cell populations expressing or over-expressing PSMA (see para. 8). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of  prior art by substituting the binding protein that binds to a protein associated with cancer (PSMA)  with a PSMA binding ligand such as that is 2-[3-(1-Carboxy-2-mercapto-ethyl)-ureido]-pentanedioic acid (MUPA) or 2-[3-(1,3-Dicarboxy-propyl)-ureido]-pentanedioic acid (DUPA) as disclosed in Low, with a reasonable expectation of success, before the effective filing date of instant application. One who would have practiced the invention would have had reasonable expectation of success because prior art reported successful use of compounds that are conjugated to ligands capable of binding to cancer antigen (prostate specific membrane antigen (PSMA)) via a linker that is useful for the treatment of prostate cancer. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board .

Claims 1, 24 are rejected under 35 U.S.C. 103 as being unpatentable over June et al (US20130287748, dated 10/31/2013, art of record)/Scholler et al  (WO 2013/044225), Ang et al (Molecular Therapy, 2011, 19(1) , S137, IDS), Rader et al (J. Mol. Biol. (2003) 332, 889–899, art of record), Bhat et al (US 20120201809, dated 08/09/2012, IDS) as evidenced by Rader et al (Trends in Biotechnology, April 2014, Vol. 32, No. 4 , 186-197), Aste-Amezaga et al (US20110286916, dated 11/24/2011), and Rosenberg et al (US 8465743) .
The teaching of June/ Scholler, Ang, Bhat and Rader have been described above and relied in same manner here. The combination of reference teach an isolated nucleic acid encoding a programmable universal cell receptor comprising a. a catalytic antibody, or a catalytic portion thereof, comprising a reactive amino acid residue, wherein the catalytic antibody comprises the amino acid sequence as set forth in SEQ ID NO:4; b. a transmembrane domain; and c. an intracellular domain, wherein the transmembrane domain of the CAR of the invention comprises the CD8 hinge domain comprises the nucleic acid sequence of SEQ ID NO: 15 (see para. 40) and the chimeric CAR may further include reporter genes that has detectable property such as genes encoding luciferase and green fluorescent protein , CD3 zeta domain, CD28 intracellular domain and CD3 intracellular domain, but differ from claimed invention by not disclosing signal peptide as set forth in SEQ ID NO: 1 and using a c-myc tag as detectable moiety.
Before the effective filing date of instant application, it was routine in art to use signaling sequence and myc-c tag as a detectable moiety. For instant, Aste-Amezaga reported disclose use of leader sequence MEWSWVFLFFLSVTTGVHS (see para. 787) for secretion of antibody, while Scholler reported use of myc-tag as an alternative to other fluorescent based detection (see page 3, line 22, page 24, line 18). Rosenberg discloses the sequence ID NO: 10 that encompass CD3zeta intracellular domain amino acid as set forth in SEQ ID NO 8 of instant application that is encompassed by SEQ ID NO: 10 (see sequence search result). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of prior art to modify the nucleic acid of June/Scholler, Ang and Bhat by substituting the detectable label with myc-tag as disclosed in Scholler and would be .

Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejection of claim 1, and the new rejections, they are addressed as follows:
 Applicant disagree with the rejection arguing that one of ordinary skill have been motivated to make the claimed invention, because the record fails to disclose any suggestion or after expression and while it is present on a cell membrane, to bind an arbitrary target using a bifunctional specificity agent, wherein the biotin used in the example can be substituted with another binding moiety specific for the arbitrary target. Accordingly, the PUCR confers the property of programmable binding to a target of choice upon a cell expressing the PUCR. This is what is meant by the receptor being programmable and universal. Applicant argues that the particular modification at issue with respect to each of independent claims is including the recited catalytic antibody comprising SEQ ID NO: 4 or 104 in a receptor to make the receptor programmable and universal. The combination of cited documents does not indicate that one should make a programmable universal cell receptor. Applicant assert that the rejection lacks explanation to a make a receptor that is programmed to target a variety of different antigen. Applicant argues that concept of making receptor programmable is disclosed only in present application and therefore the rejection appears to be hindsight reconstruction. Applicant further argues that there is no reasonable expectation of success because none of the cited documents provide any guidance regarding whether the presently recited catalytic antibody or catalytic portion thereof would be functional in the context of a membrane-anchored receptor to permit targeting of cells to an antigen of interest.  Applicants’ arguments have been fully considered, but are not found persuasive.
It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the concept of universal receptor. June et al teach an isolated nucleic acid sequence encoding a cell receptor (para 5, 52) (a chimeric antigen receptor (CAR)) (see para. 5, 2) comprising (a) an antibody (para 53 -54) (b) a transmembrane domain (para 54) (c) an intracellular domain (para.54) and a vector comprising said nucleic acid (see para. 158-161). The combination of reference differ from claimed invention by not disclosing the use of catalytic antibody containing a reactive amino acid residue to chemically program to target a multitude of extracellular antigens involved in cancer and other human diseases.  The deficiency is cured by  newly cited reference of Rader who provides the motivation to one of ordinary skill in the art seeking to produce Universal  receptor  to use chemically programmed antibodies (cpAbs) that are economically attractive and utilize the same mAb for an almost unlimited number of target molecule specificities (see abstract, Rader, Trends in Biotechnology, 2014). Rader reported successful use of simultaneously targeting of two different cell surface receptors using  cpAbs in Fab format that engage CD3 on T cells via their antibody component and integrin a4b1 (see page 194, col. 2, last page.). Therefore, absent evidence of any unexpected result, it would have been prima facie obvious for one of ordinary skill in the art to substitute the antigen-binding portion of CAR in June/ Scholler and Ang with  chemically programmed antibodies disclosed in the Rader and Bhat in order to produce an improved cell receptor that can be programmed to target a 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the concept of "a programmable universal receptor" that is capable of targeting multiple antigens in different cell types all at once (see Ang).   As previously indicated, the isolated nucleic acid sequence encoding a programmable universal receptor as recited in the instant application differs from the isolated nucleic acid sequence encoding the CAR of June/ Scholler and Ang is that the antibody is a catalytic antibody of SEQ ID No: 4. Before the effective filing date of instant application, it was generally known to one of ordinary skill in the art that a catalytic antibody comprising a reactive amino acid residue could be targeted to different antigens by linking the reactive amino acid side chains to interchangeable targeting agents (see Bhat and Rader 2003 and 2014). Absent evidence of unexpected superior effect, one of ordinary skill in the art would be motivated to substitute the antigen-binding portion of the CAR of June or Scholler /Ang with the aldolase catalytic antibody comprising a reactive amino acid residue of Rader and Bhat of in order to obtain a CAR with the corresponding effect associated to antibody having the ability to form a covalent bond with a specificity agent comprising a diketone derivative, with reasonable expectation of success. One of ordinary skill in the art would be motivated to do so because Rader et al (2014) provided explicit advantages of using chemical programming strategies that have been developed for site specific and covalent conjugation of small molecules to mAbs with unique reactivity centers for targeting multiple antigen. Further, there is no requirement for June/ Scholler and Ang et al. to teach that which is clearly taught by Bhat and Rader. 
In response to applicant’s argument that there is no reasonable expectation of success, it should be noted that the ultimate goal of June/ Scholler and Ang is to engineer a chimeric antigen receptor (CAR) that can be modified after expression to enable genetically modified T cells to target multiple antigens one-by-one,  sequentially, or simultaneously, through specific + T cells specific for FITC. This allows to mix and match multiple FITC-conjugated adapter molecules to simultaneously target various antigens in different cell types all at once, or to target cells expressing single antigens, or combinations of antigens. As previously indicated, Rader teaches a reactive lysine residue of the aldolase catalytic antibody 38C2 capable to chemically reacting with a 1, 3-diketone and form a covalent bond with a specificity agent comprising a diketone derivative. This allows the reprogramming of the specificity of the antibody to a desired antigen recognized by the specificity agent. Rader further teaches reprogramming of the specificity of mAb 38C2 towards tumor cells expressing either integrin. One of ordinary skill in the art would have reasonable expectation of success to  substitute the antigen-binding portion of the CAR disclosed in June/ Scholler and Ang with the aldolase catalytic antibody having the ability to form a covalent bond with a specificity agent comprising a diketone derivative because  Rader (2014) successfully reported simultaneously targeting of two different cell surface receptors using  cpAbs in Fab format that engage CD3 on T cells via their antibody component and integrin a4b1 (see page 194, col. 2, last page.). Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
On pages 13-14 of the applicant’s argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Should applicant provide evidence of unexpected superior result with claimed nucleic acid or an isolated cell comprising said nucleic acid, instant obviousness rejection may be overcome pending further consideration. 
Conclusion
No claims allowed. 
Goswami et al (Bioorganic & Medicinal Chemistry Letters 2009, 19(14), 3821-3824, IDS) teaches Abs are programmed using the diketone compounds in a manner similar to previously reported catalytic antibody 38C2.
Rader et al PNAS, 2003, 100, 5396–5400, IDS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632